Citation Nr: 1621337	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  12-02 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied reopening the previously denied claim for service connection for hearing loss and tinnitus on the basis that new and material evidence had not been submitted.  38 C.F.R. § 3.156.  

In July 2014, the Board reopened the claims and remanded the underlying issues of entitlement to service connection to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board for appellate review.

Thereafter, in December 2015, the Board requested a Veterans Health Administration (VHA) opinion regarding the issues on appeal.  Later in December 2015, a VHA opinion was obtained.  The December 2015 VHA opinion is favorable to the Veteran on the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Accordingly, the Board finds that it can adjudicate the claim without providing the Veteran notice as required by 38 C.F.R. § 20.903, as there is no prejudice to the Veteran in light of the grant of the full benefit sought.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.





FINDINGS OF FACT

1.   The Veteran's bilateral hearing loss is related to his active service.
 
2.  The Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board notes that the Veteran is not asserting, nor does the evidence show, that his claimed hearing loss and/or tinnitus resulted from engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not applicable.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.  

The Veteran has contended that he has current hearing loss and tinnitus as a result of in-service exposure to loud noise.  More specifically, he has asserted that he had repeated exposure to loud noise from truck engines and small arms fire while serving in Korea.  In July 2012, he testified before a Decision Review Officer that he drove deuce-and-a-half trucks in Korea for 10 to 12 hours a day.  He has also stated that he has experienced hearing loss and tinnitus ever since service.  

The Veteran's service treatment records are not available for review and are presumed destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri, in 1973.  Moreover, the only available service personnel record on file does not show what the Veteran's military occupational specialty (MOS) was or where he served.  Nonetheless, as there is no contradictory evidence on file with respect to the Veteran's reported MOS and exposure to truck engine noise and small arms fire, the Board finds his statements in this regard credible and that he was exposed to such noise in service.    

In terms of diagnoses of left and right ear hearing impairment as defined by VA under 38 C.F.R. § 3.385, the earliest medical evidence of hearing loss on file is a private audiogram dated in February 2010 in graph form.  This audiogram reflects speech threshold levels from 1000 hertz to 4000 hertz that range from 40 to 70 decibels, which meet VA's standard for hearing impairment in both ears.  Id.  However, a subsequent VA audiogram in January 2011, while also containing results that meet VA's definition of hearing impairment in both ears and containing a diagnosis of mild sloping to severe sensorineural hearing loss, was noted to be of fair reliability due to inconsistent responses.  The examiner reported that the results were not adequate for rating purposes.  Nevertheless, VA audiology clinic records dated in February 2011 and April 2011 show that the Veteran was issued bilateral hearing aids.  There is also an August 2015 VA audiological examination report containing voided results due to poor inter-test reliability.  The examiner found that the Veteran's responses to behavioral audiometry testing were unreliable and invalid.  The examiner found that the Veteran had normal hearing in the right and left ears.  After considering this somewhat conflicting medical evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that he has a current bilateral hearing loss disability that meets VA's definition of hearing impairment.  38 C.F.R. § 3.385.  He has also been diagnosed as having tinnitus.  38 C.F.R. § 3.102.

Thus, the remaining question is whether the Veteran's bilateral hearing loss and tinnitus are related to his military service.  In this regard, there is both favorable and unfavorable evidence.  

The favorable evidence consists of the opinion of an April 2010 private examiner who, after examining the Veteran, opined that his hearing loss was attributable to his sensorineural nerve deafness due to over-exposure to loud noises during service.  There is also the opinion of a VA audiology consultant in January 2011 who, after relaying the Veteran's report of hearing and tinnitus trouble since leaving Korea and of military noise exposure from engine noise from large trucks and from gunfire, opined that the Veteran's military noise exposure was more likely than not a contributing factor to his hearing impairment.  Although unequivocal, these opinions were not supported with rationale.  Nor did the medical providers indicate whether they considered any post-service noise exposure.  

There is also the more recent opinion of the December 2015 VHA examiner, an audiologist, who assessed the Veteran as having moderate noise exposure in service from firearms and large trucks.  She opined that it was at least as likely as not that the Veteran's bilateral hearing loss had its onset as a result of miliary noise exposure.  She also indicated that it was at least as likely as not that his tinnitus was the result of military noise exposure.

The unfavorable evidence consists of an opinion by a VA examiner in August 2015 who opined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to his military service.  She noted that the Veteran had over 40 years of significant noise exposure in civilian life related to building maintenance, farm equipment, carpentry (with hearing protection), and hunting (without hearing protection), versus his 13 months of such exposure in the military.  She also cited to medical literature that determined that there was insufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  However, she did not address the Veteran's statements that his hearing loss and tinnitus began in service and has continued since that time.

In weighing the evidence as the Board is charged with doing, see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998), the Board notes that some of the favorable nexus opinions lack rationale, and none of these opinions indicate whether any non-service noise exposure was considered.  On the other hand, the unfavorable nexus opinion evidence, although supported with rationale and with consideration of post-service noise exposure, does not take into consideration the Veteran's report of experiencing hearing loss and tinnitus since service.  

In short, the Board finds that both the positive and negative evidence is of approximately equal evidentiary weight.  Under these circumstances, the reasonable doubt created by this approximate balance of positive and negative evidence must be resolved in favor of the appellant.  38 U.S.C.A. § 5107(b).

In conclusion, the evidence is in relative equipoise with respect to the question of a nexus between the appellant's bilateral hearing loss and tinnitus and service.  38 C.F.R. § 3.303(d).  Resolving reasonable doubt in the appellant's favor, the claims are granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


